CHARLES J. SCHUCK, Judge.
Claimant, a seamstress, while walking or crossing a bridge over Middle Island Creek in Tyler county, at about ten o’clock P. M., on August 17, 1946, was obliged to step to the west side of the bridge to avoid an oncoming automobile; this action on her part being further necessary by reason of the construction of the bridge and to save herself from being struck by the automobile. In so doing she stepped into a hole in the bridge and sustained injuries to her knee and thigh. The bridge forms *244part of secondary road No. 7, and is known as the Middle-bourne-Wick Road. Her injuries were of such nature as to require the services of a physician who made six visits to her home to treat and dress her wounds, and who charged $22.75 for his services. The physician, as shown by the record, treated her for about three weeks before she was discharged from his care and attention. In addition to the physician’s charge she claims an additional fifty dollars for her loss of services. No itemized account is before us as the value of said services. However, when we consider that she required a physician’s attention for a period of three weeks and the pain and suffering incident to her injuries, we feel that the amount claimed is just and reasonable. The department involved recommends payment of the claim and the attorney general concurs in the recommendation. Accordingly an award is made in the sum of seventy-two dollars and seventy-five cents ($72.75) in favor of the claimant, Rose LeMasters.